Case 1:21-mc-00640-GHW Document 7 Filed 08/05/21 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF ALBERTO
SAFRA FOR AN ORDER TO TAKE Case No. 21-MC
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28
U.S.C. § 1782

 

DECLARATION OF LUCAS BENTO

Pursuant to 28 U.S.C. § 1746, I, Lucas Bento, declare as follows:

1. lam an attorney duly admitted to practice in New York and before this Court. | am
Of Counsel in the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Petitioners
in this matter.

2. | submit this declaration in support of Alberto Safra (‘Petitioner”)’s Application
and Petition For An Order to Conduct Discovery For Use In Foreign Proceedings Pursuant To 28
U.S.C. § 1782 (the “1782 Application”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the 1782 Application and accompanying memorandum of

law,

Cae

Attached as Exhibit | is a proposed order granting Petitioners’ 1782 Application.
4, Attached as Exhibit 2 are draft subpoenas addressed to Respondents.
5. Attached as Exhibit 3 is a true and accurate copy of Dr. Viviane Tabar’s profile
webpage on the Memorial Sloane Kettering Cancer Center website, available at

otips.)//wew jnskec,ore/cancer-care/coctors/viviane-labar

 

6. Attached as Exhibit 4 is a true and accurate copy of Dr. Eli Diamond’s profile
webpage on the Memorial Sloane Kettering Cancer Center website, available at

bttos://woww uiskec.ore/cancer-care/doctors/eli-diamond
Case 1:21-mc-00640-GHW Document 7 Filed 08/05/21 Page 2 of 3

7. Attached as Exhibit 5 is a true and accurate copy of Dr. Valentin Fuster’s profile
webpage on the Mt. Sinai Health System website, available at

eniin-ruster

  

 

8. Attached as Exhibit 6 is a true and accurate copy of Dr. Susan Bressman’s profile
webpage on the Mount Sinai Health System website, available at

jwww. mountsinai ore/orotiles/susan-bress!

      

nleps nan

 

9. Attached as Exhibit 7 is a true and accurate copy of the Memorial Sloan
Kettering Cancer Center's location directory webpage available at

https://www.mskec.org/locations/directory7region=New%20 York%e20City

 

10. Attached as Exhibit 8 is a true and accurate copy of the Mount Sinai Health

System’s location directory webpage, available at htips://www.mountsinatorg/locations

 

ll. Attached as Exhibit 9 is a true and accurate copy of the Memorial Sloan

Kettering Cancer Center’s LinkedIn profile webpage, available at

 

httos://www_linkedin.com/companv/memorial-s can-ketterine-cancer-center
12. Attached as Exhibit 10 is a true and accurate copy of Mt. Sinai Health System’s

LinkedIn profile webpage, available at https://(www.inkedin.com/company/mountsinainye

 

+

13. Attached as Exhibit 11 is a true and accurate copy of the article entitled “"Joseph

Safra, Banker Who Was the Richest Brazilian, Dies at 82, New York Times, December 16, 20201,

 

available at httos:/Awww nvtimes.com/2020/1 2/1 GAverid/americas/josepn-safra-banker-who-was-

 

tne-richest-brazilian-cies-at-82 htm).

 

14. On August 5, 2021, | mailed and emailed, on behalf of the Petitioner, a copy of the
1782 Application and accompanying documents, including the proposed subpoenas, to Mrs. Vicky

Safra. Attached as Exhibit 12 is a copy of the letter sent in substantial form to Ms. Vicky Safra

bho
Case 1:21-mc-00640-GHW Document 7 Filed 08/05/21 Page 3 of 3

(except for the insertion of the docket number in this case, which was only generated after the
filing).
15. Attached as Exhibit 13 is a true and accurate copy of Dr. Viviane Tabar’s profile

nvsiclan/ar-viviane-

on the Healthgrades webpage, available at fitos://www nea tnerades.ce

 

 

 

16. Attached as Exhibit 14 is a true and accurate copy of Dr. Eli L Diamond’s profile

on the WebMD webpage, available at https://doctor.webmd.com/doctor/eli-diamond-45acb2d5-

 

EP AE LES BO CNG, ASR EAA Lamm alintee ene
oT AS68992 e-S08ed20 3/4 | appointments.

Lee

 

17. No prior application for similar relief has been made by Petitioner.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge.

Executed in New York, New York on August 5, 2021.

 

sy
Onl ;

a - tng

fac, SO

sa Lucas Bento
